Response to Arguments
Applicant’s arguments, filed on 12/03/2020, have been considered but are moot in view of new ground(s).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
        
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 The limitations of claims 1-5, 8, 23-24, 30-35 that recite “communication circuitry to receive”, “sensors configured to determine”, and “communication circuitry to execute” have NOT been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the terms “circuitry” and “sensor” combined with the description of their respective functions in the spec connoted sufficient and definite structure for one of ordinary skill in the art to preclude application of 35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.I.A.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-2, 9, 23-24, 25, 28-31, and 34-35 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Anderson et al. (US 20120120843).

Regarding claim 1, Anderson discloses an apparatus for a user equipment (UE) in a cellular communications network (UE 1710; Fig. 3), the apparatus comprising:
communication circuitry to receive, in a radio-resource control (RRC) message, parameter configuration values corresponding to at least one of a short discontinuous reception (DRX) cycle or a long DRX cycle (A set of DRX parameters (such as may comprise the on DurationTimer, drx-InactivityTimer, shortDRX-Cycle, drxShortCycleTimer, drxStartOffset, shortDRX-Cycle and longDRX-Cycle) may be configured for a particular UE by the network. This may be accomplished by means of RRC signaling transmitted by the network to the UE; [0045]);
a DRX tracking timer to be set with a particular value based at least on the parameter configuration values included in the RRC configuration message (drxShortCycleTimer may be configured for a particular UE by the network; Fig.8 and [0045]); and
processing circuitry to:
trigger the DRX tracking timer based on a state transition of the UE to a first state corresponding to the short DRX cycle (Fig. 8, Short DRX and drxShortCycleTimer; [0045]); and
upon expiration of the DRX tracking timer, cause the UE to transition to a second state corresponding to the long DRX cycle (drxShortCycleTimer parameter 708c is the number of fundamental periods of the short DRX cycle that the UE will remain in short DRX for (if inactivity continues) before transitioning to Long DRX; [0045]).

Regarding claim 2, Anderson discloses wherein the second state corresponds to a greater power-saving by the UE compared to the first state (In the short DRX state 530, the device can be controlled to turn off its receiver (e.g., sleep, or DRX) for all but Q out of N sub-frames. In the long DRX state 540, the device can be controlled to turn off its receiver (e.g., sleep, or DRX) for all but Q out of M sub-frames, where M is typically greater than N. In one example, Q equals 1, N equals 8 and M equals 256; [0040]).

Regarding claim 9, the claim is interpreted and rejected for the reasons recited in claim 1.

(A set of DRX parameters (such as may comprise the on DurationTimer, drx-InactivityTimer, shortDRX-Cycle, drxShortCycleTimer, drxStartOffset, shortDRX-Cycle and longDRX-Cycle) may be configured for a particular UE by the network. This may be accomplished by means of RRC signaling transmitted by the network to the UE; [0045]).

Regarding claim 24, Anderson discloses wherein the DRX tracking timer is configured to track a number of PD/PU transitions in the short DRX cycle (drxShortCycleTimer parameter 708c is the number of fundamental periods of the short DRX cycle that the UE will remain in short DRX for. shortDRX-Cycle 708b parameter is the fundamental period of the short DRX pattern/duty-cycle; [0045].
a DRX cycle is one PD/PU transition), and
wherein the DRX tracking timer expires when the number of PD/PU transitions in the short DRX cycle is equal to or greater than the threshold number of PD/PU transitions in the short DRX cycle (Fig. 8, drxShortCycleTimer expires when the number of short DRX cycles (PU/PD transitions) is greater than 4.  UE will remain in short DRX for drxShortCycleTimer before transitioning to Long DRX; [0045]).


Regarding claim 28, the claim is interpreted and rejected for the reasons recited in claim 23.
Regarding claim 29, the claim is interpreted and rejected for the reasons recited in claim 24.
Regarding claim 30, the claim is interpreted and rejected for the reasons recited in claim 1.
Regarding claim 31, the claim is interpreted and rejected for the reasons recited in claim 2.
Regarding claim 34, the claim is interpreted and rejected for the reasons recited in claim 23.
Regarding claim 35, the claim is interpreted and rejected for the reasons recited in claim 24.

Claims 3-5, 26-27, and 32-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson in view of Suzuki et al. (US 20100118752).

Regarding claim 3, Anderson does not expressly disclose an RRC timer, wherein the processing circuitry is to: trigger the RRC timer upon processing a packet by the UE in an RRC-connected state; upon expiration of the RRC timer without further packet processing, cause the UE to transition to an RRC-idle state.
(RRC layer 130 may be aware of the status of the inactivity timer at the network and may use this along with such upper layer knowledge as indicated by the UE connection manager 110 and/or buffer information to determine whether to send the FD indication; [0027]), 
wherein the processing circuitry is to: trigger the RRC timer upon processing a packet by the UE in an RRC-connected state (UE may measure the value of network inactivity timer by the use of an internal timer which counts the time between the last data transmission and the RRC connection release or the network may indicate the value of inactivity timer to the UE; [0032]); 
upon expiration of the RRC timer without further packet processing, cause the UE to transition to an RRC-idle state (UE may remain in the connected mode until the inactivity timer at the network is expired. On the expiry of the inactivity timer, the network will release the RRC connection and transition the UE in idle mode; [0032]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to apply the features taught by Suzuki in the system of Anderson in order to increase the duration of a connected mode, and thus reduce unnecessary mobility tracking and improve user equipment (UE) battery efficiency (Suzuki; [0032]). 

Regarding claim 4, the combination of Anderson and Suzuki, particularly Anderson discloses wherein the first state and the second state are included in the RRC-connected state (Fig. 7, Short DRX, Long DRX, and RRC-connected; [0040]).

(drx-InactivityTimer; [0045]),
wherein the processing circuitry is to:
trigger the second DRX timer in conjunction with triggering the RRC timer (drx-InactivityTimer parameter 708a is a number of consecutive PDCCH-subframe(s) after successfully decoding a PDCCH indicating an initial UL or DL user data transmission for this UE and reflects the time the UE remains in continuous-Rx mode after reception of the last new packet; [0045].
control the UE's RRC state as a function of data activity or inactivity. Inactive devices may be transitioned to idle mode relatively quickly; [0044].
Both Anderson’s drx-InactivityTimer and Suzuki’s RRC timer are inactivity timers, hence will be triggered in conjunction with each other); and
upon expiration of the second DRX timer without the further packet processing, cause the UE to state transition to the first state (transmission or reception of a first new data packet when in either short or long DRX causes an immediate return to the continuous-Rx sub-state and the drx-InactivityTimer is restarted. The continuous-Rx sub-state prevails until the drx-Inactivity timer expires; [0054]).
Suzuki discloses an RRC timer (RRC layer 130 may be aware of the status of the inactivity timer at the network and may use this along with such upper layer knowledge as indicated by the UE connection manager 110 and/or buffer information to determine whether to send the FD indication; [0027]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to apply the features taught by Suzuki in the system of Anderson (Suzuki; [0032]). 

Regarding claim 26, the claim is interpreted and rejected for the reasons recited in claim 3.
Regarding claim 27, the claim is interpreted and rejected for the reasons recited in claim 5.
Regarding claim 32, the claim is interpreted and rejected for the reasons recited in claim 3.
Regarding claim 33, the claim is interpreted and rejected for the reasons recited in claim 5.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson in view of Uusitalo et al. (US 20120113138).

Regarding claim 8, Anderson does not expressly disclose wherein the apparatus further comprises: one or more sensors configured to determine one or more of environmental conditions or location information related to the apparatus.
In an analogous art, Uusitalo discloses wherein the apparatus further comprises: one or more sensors configured to determine one or more of environmental conditions or location information related to the apparatus (the UE 101 can determine a location based on one or more sensors of the UE 101; [0042]).
(Uusitalo; [0042]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OUSSAMA ROUDANI/          Primary Examiner, Art Unit 2413